UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) DWS RREEF Real Estate Securities Income Fund Shares Value ($) Common Stocks 75.2% Real Estate Investment Trust (“REITs”) 75.2% Apartments 14.5% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Campus Crest Communities, Inc. Canadian Apartment Properties REIT Dundee Real Estate Investment Trust "A" Education Realty Trust, Inc. Equity Residential Home Properties, Inc. Mid-America Apartment Communities, Inc. Post Properties, Inc. Diversified 10.5% Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. H&R Real Estate Investment Trust (Units) Lexington Realty Trust Liberty Property Trust National Health Investors, Inc. 40 Retail Properties of America, Inc. "A" Washington Real Estate Investment Trust Health Care 10.9% Chartwell Retirement Residences HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 5.2% Chesapeake Lodging Trust DiamondRock Hospitality Co. Hospitality Properties Trust LaSalle Hotel Properties RLJ Lodging Trust Industrial 1.6% DCT Industrial Trust, Inc. Prologis, Inc. Office 9.1% Alexandria Real Estate Equities, Inc. Allied Properties Real Estate Investment Trust BioMed Realty Trust, Inc. Boston Properties, Inc. CommonWealth REIT 70 Douglas Emmett, Inc. Mack-Cali Realty Corp. Piedmont Office Realty Trust, Inc. "A" Vornado Realty Trust Regional Malls 10.4% CBL & Associates Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. The Macerich Co. Shopping Centers 5.6% Acadia Realty Trust Equity One, Inc. Excel Trust, Inc. Federal Realty Investment Trust Regency Centers Corp. RioCan Real Estate Investment Trust Weingarten Realty Investors Specialty Services 3.6% National Retail Properties, Inc. (a) Realty Income Corp. (a) Select Income REIT Spirit Realty Capital, Inc. Storage 3.8% Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $12,600,224) Preferred Stocks 16.7% Real Estate Investment Trust (“REITs”) 16.7% Diversified 3.9% DuPont Fabros Technology, Inc., "A" Retail Properties of America, Inc., "A" Hotels 7.4% Chesapeake Lodging Trust "A" Pebblebrook Hotel Trust "B" Strategic Hotels & Resorts, Inc., "A" Strategic Hotels & Resorts, Inc., "C" Industrial 1.8% STAG Industrial, Inc., "A" Regional Malls 1.8% Glimcher Realty Trust "H" Shopping Centers 1.8% Kite Realty Group Trust "A" Total Preferred Stocks (Cost $2,850,909) Shares Value ($) Securities Lending Collateral 1.6% Daily Asset Fund Institutional, 0.07% (b) (c) (Cost $277,112) Cash Equivalents 4.0% Central Cash Management Fund, 0.05% (b) (Cost $702,339) % of Net Assets Value ($) Total Investment Portfolio (Cost $16,430,584) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $16,469,350.At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $436,517.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $563,203 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $126,686. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2014 amounted to $272,323, which is 1.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At March 31, 2014, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value($) (d) Exchange-Traded Call Options AvalonBay Communities, Inc. 7 4/19/2014 Boston Properties, Inc. 6 4/19/2014 Boston Properties, Inc. 15 4/19/2014 Federal Realty Investment Trust 5 5/17/2014 Simon Property Group, Inc. 10 4/19/2014 Simon Property Group, Inc. 10 4/19/2014 Total Exchange-Traded Call Options Over-the-counter Call Options Alexandria Real Estate Equity, Inc. 5/16/2014 American Campus Communities 4/25/2014 BRE Properties, Inc. 5/2/2014 Camden Property Trust 4/25/2014 Camden Property Trust 5/16/2014 Dct Industrial Trust, Inc. 5/16/2014 Douglas Emmett, Inc. 5/2/2014 Douglas Emmett, Inc. 5/16/2014 Duke Realty Corp. 5/2/2014 Equity Residential 5/16/2014 Health Care REIT, Inc. 5/2/2014 Healthcare Realty Trust Inc. 4/17/2014 LaSalle Hotel Properties 5/16/2014 Lexington Realty Trust 5/2/2014 Mid America Apartment Communities 5/16/2014 Realty Income Corp. 4/25/2014 RLJ Lodging Trust 5/2/2014 Senior Housing Properties Trust 5/2/2014 Spirit Realty Capital Inc. 4/17/2014 The Macerich Co. 4/25/2014 The Macerich Co. 5/2/2014 Washington Real Estate Investment Trust 5/2/2014 Weingarten Realty Investors 4/17/2014 Total Over-The-Counter Call Options Total (d) Unrealized depreciation on written options on equity securities at March 31, 2014 was $14,528, net of premiums received. Counterparties 1 Morgan Stanley 2 Bank of America Merrill Lynch 3 UBS AG Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(e) $ $
